         Case 2:12-cv-00859-LMA Document 1247 Filed 08/19/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                                 CIVIL ACTION

VERSUS                                                                      No. 12-859

MARLIN GUSMAN, ET AL.                                                      SECTION I


                                        ORDER

         Considering the motion 1 by the United States to enroll additional counsel,

         IT IS ORDERED that the motion is GRANTED and that George E.

Eppsteiner shall be enrolled as additional counsel of record on behalf of the United

States in the above-captioned matter.

         New Orleans, Louisiana, August 19, 2019.




                                         _______________________________________
                                                  LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1246.
